Title: Thomas Jefferson to James Madison, 10 August 1812
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Aug. 10. 12. 
          The letter within which this is inclosed contains the truth: there is not a word in it that is not so. but duty while the sollicitations of a friend have obliged me to present his case, duty to yourself & the public oblige me to say it does not contain the whole truth. one single circumstance is to be added. this candidate for the office of Consul at Lisbon, who often has to transact diplomatic business with that government, as we have no minister there, is not qualified by education or understanding for the duties of the office. he is uninformed & unlettered, & so much so as to be entirely insensible of it himself. his understanding is equal to the business he is in, but not to that which would be incumbent on him at that post. the his letter now inclosed is a specimen by which you can judge, which after perusal be so good as to return under cover to me, without taking the trouble of saying a word on the subject. my outer letter will probably go on your files; I have written this separately that it may not do so, but remain among your private papers, unwilling to make a public record of it in the case of so good a man.
          Constant rains are detracting from the produce of our harvest, by red rendering it impossible to thresh, and in the mean time injuring the grain in the stacks. ever affectionately yours
          
            Th:
            Jefferson
        